Citation Nr: 1235597	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for residuals of a fracture of the distal tibia and fibula with internal fixation of the right ankle, in excess of 10 percent prior to May 27, 2005, and in excess of 20 percent as of May 27, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1999 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  As of February 24, 2004, the Veteran's right ankle disability was manifested by malunion of the tibia and fibula with no more than moderate ankle disability.

2.  As of May 27, 2005, the Veteran's right ankle disability is manifested by malunion of the tibia and fibula with marked ankle disability.  


CONCLUSIONS OF LAW

1.  As of February 24, 2004, the criteria for a rating of 20 percent, but not higher, for residuals of a fracture of the distal tibia and fibula with internal fixation of the right ankle were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5274 (2011).

2.  As of May 27, 2005, the criteria for a rating of 30 percent, but not higher, for residuals of a fracture of the distal tibia and fibula with internal fixation of the right ankle are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5274 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2004, December 2004, January 2005, and October 2006.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran asserts that his right ankle is so severe that he is in constant pain that has required a cortisone shot to alleviate the pain.  Specifically, the Veteran contends that he has difficulty being on his feet, is unable to do prolonged standing, and cannot walk distances.  He also claims that he uses a came due to pain and swelling and cannot wear regular shoes.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as mild or moderate by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran is assigned a 10 percent disability rating from February 24, 2004, to May 26, 2005, and a 20 percent disability rating as of May 27, 2005, under Diagnostic Code 5271 for her right ankle disability.  

Although the veteran's disability may be rated under various diagnoses, the rating schedule instructs the evaluator to avoid pyramiding.  Rating the same disability or manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  The rating schedule may not be employed as a vehicle for compensating a claimant twice, or more, for the same symptomatology.  That result would overcompensate the claimant for the actual impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203 (1993); Esteban v. Brown, 6 Vet. App. 259 (1994). 

The evidence of record shows that in service the Veteran was seen for complaints of pain in her right ankle after falling from a ladder well.  The diagnosis was right ankle fracture.  She was treated and underwent physical therapy.  She continued to complain about right ankle pain.  She separated from service in February 2004.

At a February 2005 VA general medical examination, the Veteran reported that she was able to walk only three to four blocks before her ankle and lower leg pain stopped her.  She reported that she could only stand for 10 minutes until pain occurred, and that she could not run.  Physical examination revealed the right ankle showed slight diminishment in range of motion with dorsiflexion from 0 to 15 degrees, plantar flexion from 0 to 40 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 15 degrees.  The diagnosis was fracture of the right ankle, status post surgery, with minimal sequela.  

In May 2005 the Veteran was accorded a VA joints examination.  During the examination the Veteran reported that her right ankle intermittently swelled.  She reported that her motion was better, but still was not as good at the left ankle.  She reported pain with weather changes and stated that walking for five minutes caused some pain.  She reported that she had to sit down and indicated that she lost 30 percent range of motion with repetitive walking.  She also reported that the right ankle hurt with squatting.  Physical examination of the right ankle revealed extension from 0 to 20 degrees, plantar flexion from 0 to 55 degrees, inversion from 0 to 35 degrees, and eversion from 0 to 15 degrees.  The examiner indicated that the Veteran had a total loss of 50 degrees of motion in the right ankle due to pain and stiffness with evidence of a mild degree of weakness and fatigue on repetitions; she had no incoordination.  The diagnosis was fracture, bimalleolar of the right ankle, postoperative, with arthrofibrosis.  

X-rays of the right ankle dated in May 2005 show no evidence of acute osseous abnormalities and postsurgical change from fixation of a distal fibular and tibial fracture with multiple screws and pins.  There was a fractured screw extending from the distal fibular shaft into the distal tibia.  

During a June 2005 VA examination for the Veteran's spine, an addendum added that an x-ray revealed a healed fracture of the distal tibia and fibula with internal fixation of the right ankle.  

In July 2005, the Veteran complained of pain in her right ankle that was worse after walking for more than five minutes or with weather changes.  The diagnosis was pain in the right ankle, post stabilization.  

Private medical records from Jacksonville Naval Hospital show complaints of movement of the bone in the ankle, burning around the top and sides of the ankle, and stabbing pain.  Observations revealed decreased range of motion in the right ankle compared to the left ankle.  Diagnoses included right ankle pain and right ankle swelling.  A July 2005 x-ray revealed normal anatomic alignment with orthopedic hardware in the medial and lateral malleoli.  There was no acute fracture or dislocation.  A September 2005 x-ray revealed status-post internal fixation of distal fibular and tibial fractures.  There was no significant change in alignment from a previous x-ray.  In an October 2005 x-ray interpretation, the interpreter indicated that there was suspicion for small loose bodies medially.  

In January 2012 the Veteran was accorded a disability benefit questionnaire (DBQ) examination.  During the examination the Veteran denied flare-ups, but complained of chronic, constant, daily pain, with limitation of motion and stiffness.  Range of motion testing of the right ankle revealed plantar flexion from 0 to 45 degrees or greater, with painful motion at 40 degrees; and dorsiflexion (extension) from 0 to 15 degrees, with painful motion at 15 degrees.  The Veteran was able to perform repetitive use testing after three repetitions and range of motion measurements were the same.  There was no additional limitation in range of motion.  There was functional loss in the forms of less movement than normal; pain on movement; swelling; and interference with sitting, standing, and weight-bearing.  The Veteran exhibited localized tenderness or pain on palpation.  Muscle strength testing revealed 4/5 on plantar flexion and 5/5 on dorsiflexion.  There was no laxity, no talar tilt, and no ankylosis of the ankle, subtalar, or tarsal joint.  The Veteran occasionally used a cane due to the ankle.  The ankle swelled by the end of the day.  The ankle did not affect activities of daily living.  There was a broken surgical screw at the tibia and fibula.

For limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating, the maximum rating pursuant to Diagnostic Code 5271, is warranted for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  The normal range of motion for the ankle on dorsiflexion is from 0 degrees to 20 degrees and on plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to May 27, 2005, pursuant to Diagnostic Code 5271.  The evidence of record does not show more than moderate limitation of motion of the right ankle as the Veteran's range of motion in February 2005 revealed dorsiflexion from 0 to 15 degrees, plantar flexion from 0 to 40 degrees, inversion from 0 to 30 degrees, and eversion from 0 to 15 degrees.  Furthermore, the examiner found that the disability resulted in minimal sequelae.  Moreover, the Board finds that a higher rating is not warranted under Diagnostic Codes 5270 or 5272 as the evidence prior to May 2005 does not show any ankylosis.

The Board has also reviewed the Veteran's claim pursuant to Diagnostic Code 5262 for impairment of the tibia and fibula.  That diagnostic code provides for a 30 percent rating for malunion of the tibia and fibula with marked ankle disability, a 20 percent rating for malunion of the tibia and fibula with moderate ankle disability, and a 10 percent rating for malunion of the tibia and fibula with slight ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

The Board finds that the ankle disability shown prior to May 27, 2005, is moderate, but does not rise to the level of marked.  The ranges of limitation of motion of the ankle were moderate, but not marked, and the evidence does not show any additional loss on repetitive motion or any additional loss of function due to weakness, fatigability, incoordination, painful motion, or excess motion that would more nearly approximate a marked ankle disability.  That moderate ankle disability with malunion of the tibia and fibula, with union achieved with the use of internal screws, warrants a 20 percent rating, but not higher, as of the effective date of service connection.  A higher rating is not warranted because marked ankle disability and marked limitation of motion are not shown prior to May 27, 2005.

The Veteran is in receipt of 20 percent ratings under Diagnostic Code 5271 as of May 27, 2005.  That diagnostic code cannot serve as a basis for an increased rating because the maximum schedular rating is already assigned.

In the alternative, Diagnostic Code 5270 pertains to ankylosis of the ankles and provides for a 30 percent rating for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating for ankylosis where plantar flexion is at more than 40 degrees, or dorsiflexion is at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  The January 2012 VA examiner specifically determined that the Veteran did not have ankylosis of the ankle, subtalar, or tarsal joints.  The Board also observes that there are no medical treatment records throughout the appeal period that demonstrate that the Veteran complained of symptoms akin to ankylosis of the ankle or fusion of the ankle joint.

However, the RO has conceded marked limitation of motion of the ankle in the assignment of a 20 percent rating pursuant to Diagnostic Code 5271.  Where there is malunion of the tibia and fibula with marked ankle disability, a 30 percent rating is assigned pursuant to Diagnostic Code 5262.  Therefore, the Board finds that a 30 percent rating is warranted as of May 27, 2005.  However, a rating higher than 30 percent is not warranted, because the applicable rating codes do not provide for a higher rating.  Nonunion of the tibia and fibula is not shown pursuant to Diagnostic Code 5262 and no ankylosis of the ankle is shown.  Therefore, a higher rating is not warranted.

Accordingly, the Board concludes that the Veteran's right ankle disability warrants a rating of 20 percent, but not higher, as of February 24, 2004, and a rating of 30 percent, but not higher, as of May 27, 2005.  The Board has considered functional loss due to pain and other factors in reaching this conclusions.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the assigned ratings adequately compensate the Veteran for any pain, tenderness, weakness, and incoordination associated with the service-connected residual fracture distal tibia and fibula with internal fixation of the right ankle, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis or fusion of the ankle joint or nonunion of the tibia and fibula, as required for a higher rating.

The Board has also considered Diagnostic Codes 5272, 5273, and 5274 but find these codes inapplicable as the evidence does not show ankylosis of the subastragalar joint, os calcis or astragalus malunion, or astragalectomy.

The above determinations are based on consideration of pertinent provisions of the rating schedule.  The Board notes that there is no showing that, at any point during the appeal period, that the Veteran's residual of fracture distal tibia and fibula with internal fixation of the right ankle has shown so exceptional or so unusual a disability picture as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Veteran's service-connected residual of fracture distal tibia and fibula with internal fixation of the right ankle has not objectively been shown to markedly interfere with employment beyond that contemplated in the assigned ratings.  The objective evidence is against a finding that the ankle disability has warranted frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standard.  In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 157 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board finds that referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a 20 percent rating as of February 24, 2004, and a 30 percent rating as of May 27, 2005, for residuals of fracture distal tibia and fibula with internal fixation of the right ankle.  The preponderance of the evidence is against the assignment of any higher ratings.  Therefore, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to a 20 percent rating, but not higher, for residuals of a fracture of the distal tibia and fibula with internal fixation of the right ankle, as of February 24, 2004, is granted.

Entitlement to a 30 percent rating, but not higher, for residuals of a fracture of the distal tibia and fibula with internal fixation of the right ankle, as of May 27, 2005, is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


